18-2585
     Wu v. Garland
                                                                           BIA
                                                                      Cassin, IJ
                                                                   A200 929 089
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of March, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            REENA RAGGI,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SAIGUAN WU,
14            Petitioner,
15
16                   v.                                  18-2585
17                                                       NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                 Zhiyuan Qian, Law Office of David
24                                   Chien, P.C., New York, NY.


     1 Pursuantto Fed. R. App. P. 43(c)(2), Merrick B. Garland is
     automatically substituted for former U.S. Attorney General
     William P. Barr.
 1   FOR RESPONDENT:                 Brian Boynton, Acting Assistant
 2                                   Attorney General; John S. Hogan,
 3                                   Assistant Director; Todd J.
 4                                   Cochran, Trial Attorney; Katherine
 5                                   V. Phillips, Law Clerk, Office of
 6                                   Immigration Litigation, United
 7                                   States Department of Justice,
 8                                   Washington, DC.
 9
10        UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

11   AND DECREED that this petition for review of a decision of

12   the Board of Immigration Appeals (“BIA”) is DENIED.

13        Petitioner Saiguan Wu, a native and citizen of                    the

14   People’s Republic of China, seeks review of an August 1, 2018

15   decision of the BIA affirming an August 29, 2017 decision of

16   an   Immigration   Judge   (“IJ”)       denying    his   application   for

17   asylum,   withholding      of   removal,     and     relief   under    the

18   Convention Against Torture (“CAT”).               In re Saiguan Wu, No.

19   A200 929 089 (B.I.A. Aug. 1, 2018), aff’g No. A200 929 089

20   (Immig. Ct. N.Y.C. Aug. 29, 2017).            We assume the parties’

21   familiarity with the underlying facts and procedural history.

22        Under the circumstances of this case, we have reviewed

23   the IJ’s decision as modified by the BIA, i.e., without the

24   inconsistencies that the IJ identified with respect to Wu’s

25   travel from China and which days he attended church services

26   in the United States that the BIA did not rely on.               See Xue

27   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

                                         2
 1   Cir. 2005).    The applicable standards of review are well

 2   established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

 3   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

 4       “Considering the totality of the circumstances, and all

 5   relevant factors, a trier of fact may base a credibility

 6   determination on . . . the consistency between the applicant’s

 7   or witness’s written and oral statements . . . , the internal

 8   consistency of each such statement, . . . and any inaccuracies

 9   or falsehoods in such statements, without regard to whether

10   an inconsistency, inaccuracy, or falsehood goes to the heart

11   of the applicant’s claim, or any other relevant factor.”

12   8 U.S.C. § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s

13   credibility determination unless, from the totality of the

14   circumstances, it is plain that no reasonable fact-finder

15   could make such an adverse credibility ruling.”   Xiu Xia Lin

16   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

17   Gao, 891 F.3d at 76.      Substantial evidence supports the

18   agency’s determination that Wu was not credible given his

19   omission of facts related to the severity of his alleged past

20   harm and his inconsistent statements about his practice of

21   Christianity in the United States.

22


                                   3
 1          The agency reasonably relied on Wu’s omission from his

 2   asylum application of the most severe details of his treatment

 3   in detention.     See Xiu Xia Lin, 534 F.3d at 166 n.3 (stating

 4   that     “[a]n   inconsistency    and   an   omission   are    .    .   .

 5   functionally equivalent” for credibility purposes).            In that

 6   application, Wu stated that an officer slapped him during an

 7   interrogation session during his detention in China.               But he

 8   later testified that he was beaten on his face, stomach, and

 9   back.     When asked why he did not detail the extent of his

10   beating and injuries in his application, Wu said that he

11   “forgot to write it down.”       Admin. Rec. at 154–55.   In a post-

12   hearing affidavit, he stated that he forgot to tell the

13   attorney who prepared his asylum application that he was

14   beaten on the back and stomach.

15          Although “asylum applicants are not required to list

16   every incident of persecution” in an application, Pavlova v.

17   INS, 441 F.3d 82, 90 (2d Cir. 2006), Wu’s testimony did not

18   merely     provide   additional    detail,    he   testified       to   a

19   substantially more serious attack, see Majidi v. Gonzales,

20   430 F.3d 77, 79-80 (2d Cir. 2005) (relying on applicant’s

21   failure to mention that he was present and beaten when his

22   home was ransacked).      Nor was the agency required to accept


                                        4
 1   his explanations that he forgot to include the additional

 2   information or forgot to provide the information to the

 3   attorney.    See id. at 80 (“A petitioner must do more than

 4   offer a plausible explanation for his inconsistent statements

 5   to secure relief; he must demonstrate that a reasonable fact-

 6   finder would be compelled to credit his testimony.” (internal

 7   quotation marks omitted)); see also Hong Fei Gao, 891 F.3d at

 8   78–79 (“[I]n assessing the probative value of the omission of

 9   certain facts, an IJ should consider whether those facts are

10   ones that a credible petitioner would reasonably have been

11   expected to disclose under the relevant circumstances.”).

12   While he now argues that it was “inevitable” that some details

13   were left out because the application “was prepared by someone

14   else” and was not written in his native language, these are

15   not   the   explanations   he   offered   to   the   agency   and   are

16   inconsistent with his prior claim that he forgot to provide

17   the information.     Petr’s Br. at 6.       Because Wu’s detention

18   was the basis for his claim, these omissions about the extent

19   of his physical harm constitute substantial evidence for the

20   adverse credibility determination.        See Xian Tuan Ye v. Dep’t

21   of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006) (holding

22   that even a single inconsistency is sufficient to support an


                                       5
 1   adverse   credibility   determination   if   it   is   material   and

 2   relates to “an example of the very persecution from which”

 3   the applicant seeks asylum).

 4       The agency also reasonably relied on Wu’s inconsistent

 5   testimony about his baptism to conclude that he was not

 6   credible as to his practice of Christianity in the United

 7   States.   See Biao Yang v. Gonzales, 496 F.3d 268, 272–73 (2d

 8   Cir. 2007) (upholding adverse credibility determination based

 9   on inconsistencies regarding when petitioner was baptized

10   because his “claims of persecution are based on his practice

11   of religion”).   Wu submitted certifications from his church

12   that he was baptized three weeks after he began attending

13   services, but he testified that he took classes for twelve

14   weeks before his baptism.      After Wu’s testimony concluded,

15   the Government and the IJ stated that they had concerns about

16   his credibility because it was not possible to attend classes

17   for twelve weeks in a three-week period.          When Wu tried to

18   interject, the IJ advised him to consult with his attorney.

19   Although no explanation was provided at the hearing, Wu later

20   submitted both an affidavit stating that he was excused from

21   the classes because he passed an exam, and a letter from his

22   church to confirm that he was baptized after passing an exam.


                                     6
 1   The   IJ   was    not      required    to    accept   Wu’s      post-hearing

 2   explanation as it conflicted with his unequivocal testimony

 3   that he was required to take twelve classes.               See Majidi, 430

 4   F.3d at 80.      While Wu argues that the IJ did not give him an

 5   opportunity      to    explain   the    inconsistency,     an    IJ   is   not

 6   required to solicit explanations for inconsistencies that are

 7   “obvious and substantial.”             Ming Shi Xue v. BIA, 439 F.3d

 8   111, 120 (2d Cir. 2006).

 9         Because Wu was not credible as to either his past harm

10   or his practice of Christianity, the adverse credibility

11   determination         is   dispositive      of   asylum,   withholding      of

12   removal, and CAT relief.         See Paul v. Gonzales, 444 F.3d 148,

13   156–57 (2d Cir. 2006).           Accordingly, we do not separately

14   address Wu’s argument that there is a pattern or practice of

15   persecution of Christians in China.

16         For the foregoing reasons, the petition for review is

17   DENIED.

18                                         FOR THE COURT:
19                                         Catherine O’Hagan Wolfe,
20                                         Clerk of Court




                                            7